 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     RAYMOND HENRY JR. AND                   CASE NO: 1:20-CV-00037-NONE-HBK
12   MELANIE HENRY,
13                   Plaintiffs,             CASE MANAGEMENT AND
                                             SCHEDULING ORDER
14         v.
15   EVAPCO INC., a Maryland Corporation
     and REGINA HENRY,
16
                     Defendants;
17

18   EVAPCO, INC., a Maryland Corporation
     and EVAPCO Inc. ESOP Committee, as
19   Plan Administrator for EVAPCO, Inc.
     Employee Stock Ownership Plan,
20
                     Counter Plaintiff/
21                   Cross Plaintiffs
22          v.
23   RAYMOND HENRY JR, MELANIE
     HENRY and REGINA HENRY,
24
                       Counter Defendants/
25                     Cross Defendant.
26
27

28
                                              1
 1
             The court telephonically conducted a case management and scheduling conference on
 2
     April 22, 2021. Attorney Matthew Davis Owdom appeared on behalf of plaintiffs/counter-
 3
     defendants Raymond Henry Jr. and Melanie Henry. Attorney David G. Litman appeared on
 4
     behalf of defendant/interpleader1 Evapco Inc. Attorney Michael A. Milnes appeared on behalf of
 5
     defendant/cross defendant Regina Henry. Following a review of the parties’ Joint Report (Doc.
 6
     No. 19) and after discussion with the parties at the scheduling conference, the court enters this
 7
     Case Management and Scheduling Order (CMSO) for this action under Fed. R. Civ. P. 16(b) as
 8
     follows:
 9

10
          1. Deadlines and Dates Action or Event                                                       Date
11
          Cross defendant Regina Henry’s deadline to answer Evapco Inc.’s cross-                          5/6/2021
12        claim

13        Deadline for any amendments to the pleadings.                                                   6/7/2021

14        Deadline for providing mandatory initial disclosures. See Fed. R. Civ. P.                      6/21/2021
          26(a)(1).
15
          Mid-Discovery Status Conference                                                               10/28/21 at
16                                                                                                       10:00 a.m.
                                                                                                        Report due -
17                                                                                                        10/21/21
18       The parties will contact Chambers to schedule settlement conference or                         1/17/2022
         participate in mediation. See Local Rules 270, 271.
19                                                                                                     11/17/2022

20        Deadline for completing discovery and filing any motion to compel                              1/24/2022
          discovery. See Fed. R. Civ. P. 37.
21
          Deadline for disclosing any expert report. See Fed. R. Civ. P. 26(a)(2).                       2/23/2022
22
          Deadline for disclosing any rebuttal expert report.                                            3/25/2022
23
          Deadline for expert discovery.                                                                 4/25/2022
24
          Deadline for filing any dispositive and Daubert motions. See Fed. R. Civ.
25                                                                                                        6/9/2022
          P. 56.
26
          Deadline for filing the final joint pretrial statement, any motion in limine,                  11/9/2022
27
     1
      Evapco, the plan administrator, filed a counterclaim and crossclaim for interpleader against plaintiffs Raymond
28   Henry, Jr. and and defendant Regina Henry.
                                                               2
 1       proposed jury instructions, and verdict form. See Local Rule 281.
 2       Date of the final pretrial conference. See Fed. R. Civ. P. 16(e); See Local       11/16/2022
         Rule 280, 281, 282, 283
 3
         Trial Date                                                                         1/16/2023
 4

 5   2. Trial

 6          The trial will last approximately 2-3 days and be:

 7              ☒ jury.

 8              ☐ non-jury.

 9   3. Current Status of Consent to the Magistrate Judge Jurisdiction

10           The parties represented in the Joint Scheduling Report and at the status conference that

11   they will consent to proceed before Magistrate Judge Helena M. Barch-Kuchta. (Doc. No. 19 at

12   5). As of the date of the date of this CMSO, the parties have not returned the Consent/Decline of

13   U.S. Magistrate Judge Jurisdiction (Doc. No. 4-2). The parties shall return the Consent/Decline

14   of U.S. Magistrate Judge Jurisdiction (Doc. No. 4-2) forms within fourteen (14) days of this

15   Order. The parties are free to withhold their consent and this matter will remain on the

16   unassigned docket in which case the court will adjust the pretrial and trial dates as necessary.

17   4. Mid-Discovery Status Conference

18          The court will hold a Mid-Discovery Status Conferences to address any discovery

19   concerns that may arise during discovery without the need to file a formal motion. The parties

20   will file a Joint Mid-Discovery Status Report, up to five (5) pages in length, no later than October
21   21, 2021. Alternatively, the parties may file a joint motion to cancel the scheduled October 28,

22   2021 Mid-Discovery Conference in compliance with Magistrate Judge Barch-Kuchta’s

23   procedures.

24          The Joint Report shall outline the status of the case, any additional discovery still planned,

25   potential for settlement, and any other issues pending that would benefit from the court’s

26   assistance/direction. The parties shall file the Joint Report one week before the informal
27   conference, and email a copy, in Word format, to hbkorders@caed.uscourts.gov. Parties

28
                                                        3
 1
     appearing telephonically shall dial conference line at 1-888-204-5984 and entering Access Code
 2
     4446176.
 3
     5. Pretrial Motion Schedule
 4
                a. General Information Regarding Filing Motions
 5
            The parties are advised that unless prior leave of the court is obtained, all moving and
 6
     opposition briefs or legal memorandum in civil cases before Magistrate Judge Barch-Kuchta shall
 7
     not exceed twenty-five (25) pages. Reply briefs by the moving party shall not exceed ten (10)
 8
     pages. These page limitations do not include exhibits. Briefs that exceed this page limitation, or
 9
     are sought to be filed without leave, may not be considered by the court.
10
        Counsel, or pro se parties, may appear telephonically and argue motions before Magistrate
11
     Judge Barch-Kuchta by dialing the court’s teleconference line at 1-888-204-5984 and entering
12
     Access Code 4446176, provided they indicate their intent to appear telephonically on their
13
     pleadings at least one week before the hearing.
14
                b.   Informal Discovery Conference prior to filing any motions to compel
15
            In order to file a discovery motion under Fed. R. Civ. P. 37, a party must receive
16
     permission from the court following an informal discovery conference. An informal discovery
17
     conference is separate and apart from the Mid-Discovery Conference set forth above.
18
            Please refer to the court’s website, Magistrate Judge Barch-Kuchta’s Practices and
19
     Procedures Civil Cases, included under the civil cases tab. A party wishing to schedule such an
20
     informal discovery conference should contact chambers to receive available dates. The court will
21
     schedule the conference as soon as possible, taking into consideration the urgency of the issue.
22
     Before contacting the court, the parties must meet and confer by speaking with each other in a
23
     person, over the telephone, or via video in attempt to resolve the dispute.
24
            At least two (2) days prior to the conference, the parties shall simultaneously submit
25
     letters, outlining their respective positions regarding the dispute. The court will provide the date
26
     the letters are due at the time the conference is scheduled. Such letters shall be no longer than
27
     three (3) pages in length and may include up to five (5) pages of exhibits. Letters shall be
28
                                                        4
 1
     emailed to Magistrate Judge Barch-Kuchta’s chambers a hbkorders@caed.uscourts.gov, and not
 2
     filed with the court.
 3
                c.   Pretrial motions’ deadline and motions to compel following an informal
 4
                     discovery conference
 5
            All pre-trial motions, both dispositive and non-dispositive, shall be served and filed on or
 6
     before June 9, 2022. Magistrate Judge Barch-Kuchta will telephonically hear all civil motions on
 7
     the first and third Thursdays of the month at 10:00 a.m. Before scheduling such motions, the
 8
     parties shall comply with Local Rule 230 or Local Rule 251.
 9
            Following the informal discovery conference set forth above, the parties are additionally
10
     required to conduct at least one telephonic or by video as part of their obligations to meet and
11
     confer in good faith to resolve their discovery dispute prior to seeking judicial intervention.
12
            If a party files a motion to compel under Fed. R. Civ. P. 37, the parties must prepare and
13
     file a Joint Statement re Discovery Disagreement (“Joint Statement”) in compliance with Local
14
     Rule 251. Failure to comply with Local Rule 251 will result in the court denying the motion
15
     without prejudice and dropping the motion from calendar. In addition to filing a Joint Statement
16
     electronically, a copy of the Joint Statement, in Word format, shall also be sent to Magistrate
17
     Judge Barch-Kuchta’s chambers by email to hbkorders@caed.uscourts.gov.
18
            d. Motions for Summary Judgment or Summary Adjudication
19
            Prior to filing a motion for summary judgment, or motion for summary adjudication, the
20
     parties are required to meet, in person or by telephone, and confer to discuss the issues to be
21
     raised in the motion.
22
            The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where
23
     a question of fact exists; 2) determine whether the respondent agrees that the motion has merit in
24
     whole or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4)
25
     narrow the issues for review by the court; 5) explore the possibility of settlement before the
26
     parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a joint
27
     statement of undisputed facts.
28
                                                        5
 1
               The moving party shall initiate the meeting and provide a draft of the joint statement of
 2
     undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a
 3
     joint statement of undisputed facts.
 4
               In the notice of motion, the moving party shall certify that the parties have met and
 5
     conferred as ordered above and set forth a statement of good cause for the failure to meet and
 6
     confer.
 7
     6. Mandatory Settlement Conference (Local Rule 270)
 8
               The parties agree settlement was a “possibility.” The parties will submit a joint settlement
 9
     statement within one week of the close of discovery, and 90 days before trial, indicating whether
10
     they consent to a settlement conference at that time. If so, a settlement conference will be set by
11
     separate order. The parties are advised that unless otherwise permitted in advance by the court,
12
     the attorneys or pro se parties who will try the case shall appear at the settlement conference with
13
     the parties and the person or persons having full authority to negotiate and settle the case, on any
14
     terms, at the conference. The parties may contact Magistrate Judge Barch-Kuchta’s chambers
15
     any time prior to this date if they wish to schedule a settlement conference earlier.
16
     7. Pretrial Conference and Trial
17
               A Pretrial Conference date is scheduled before Magistrate Judge Helena M. Barch-Kuchta
18
     on December 16, 2022 at 10:00 a.m. A jury trail is scheduled for January 16, 2023 at 9:00
19
     a.m. and is expected to last two to three days.
20
     8. Effect of This Order
21
               This order represents the best estimate of the court and counsel as to the agenda most
22
     suitable to dispose of this case. If the parties determine at any time that the schedule outlined in
23
     this order cannot be met, counsel are ordered to notify the court immediately of that fact so that
24
     adjustments may be made, either by stipulation or by subsequent status conference.
25
               The dates set in this order are firm and will not be modified absent a showing of good
26
     cause even if the request to modify is made by stipulation. Stipulations extending the deadlines
27
     contained herein will not be considered unless they are accompanied by affidavits or declarations,
28
                                                          6
 1
     and where appropriate, attached exhibits, which establish good cause for granting the relief
 2
     requested. The failure to comply with this order may result in the imposition of sanctions.
 3

 4   IT IS SO ORDERED.
 5

 6   Dated:    May 10, 2021
                                                       HELENA M. BARCH-KUCHTA
 7                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       7
